PER CURIAM.
This is an appeal attempting to appeal an order denying appellant, William Adam Boehm’s, motion for rehearing. We dismiss this appeal as untimely because the notice of appeal was not filed within thirty days of an appealable order, which in this case was the judgment. Boehm’s motion for rehearing was untimely under Florida Rule of Civil Procedure 1.530(b) and as a result, the motion for rehearing did not toll rendition of the judgment. Fla.R.App.P. 9.020(h).
Boehm asserts that the court may excuse a party’s untimeliness if there is a showing of excusable neglect as provided in Florida Rule of Civil Procedure 1.540(b)(1). That rule is inapplicable to the motion for rehearing because it applies to motions for relief from judgment. Furthermore, the trial court is without authority for any reason to enlarge the time within which a motion for rehearing is required to be filed. See Fla.R.Civ.P. 1.090(b).

Appeal dismissed.

STONE, STEVENSON and HAZOURI, JJ., concur.